DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Status of Claims
Claim 12 has been cancelled, and Claims 15-17 have been previously added (7/28/2021); therefore, Claims 1-11 and 13-17 are currently pending in application 17/192,064.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over D’Amore et al (US 2015/0339020 A1) in view of Lorphelin (US 2013/0254298).
As per independent Claim 1, D’Amore discloses a creative work contribution system (See at least Abstract) comprising contributor profile information (See at least Para 0040, user or member definition; Para 0041, CWCS Community; and Para 0102, Member Details/ Member Page): 
a server having a memory storing user information (See at least Fig.1 and Para 0034-0035); and 
a creator (Para 0067, Content controller) computing device of a creator and a plurality of contributor (member) computing devices of contributors coupled to the server (See at least Fig.1 and Para 0034-0035), wherein the server is programmed to: receive and store a creative work request from the creator computing device (See at least Para 0031-0034); 
automatically process the creative work (See at least Para 0044) request and send the creative work request to the plurality of contributor computing devices for display and for entering contributions to the creative work request (See at least Para 0036-0039, 0044-0048, and 0062), wherein the plurality of contributor computing devices comprise an input box for entering the contributions (See at least Para 0199, “In some embodiments, such assistance includes providing one or more user interfaces, for allowing a user to select or enter terms, or information associated with terms to the CWCS. Such interfaces may include, but are not limited to, one or more display screens that are displayable on a user device 12 and that provide selectable items (selectable text, icons, soft buttons, or the like), menus of selectable items or fields, or other input mechanisms for entering information in the form of text, images, audio, video or combinations thereof.”, CWCS – Creative Work Collaborative System; See also Para 0034, 0059, Para 0235); 
receive and store the contributions entered by the plurality of contributor computing devices (See at least Fig.3 and Para 0038-0039 and 0049-0051); 
and automatically deliver the received contributions entered by the plurality of contributor computing devices for display on the creator computing device (See at least Para 0031-0034 and 0045-0054; See also Para 0121-0125), 
wherein the contributor profile information is utilized by the creator to filter the contributors who receive the creative work request (See at least Fig.5, (501) “Content controller searches community to find a member to collaborate with”; See also Para 0057, 0094-0096, 0102, 0148-0149, and 0240, Search algorithm). 

D’Amore fails to expressly disclose wherein the plurality of contributor computing devices comprise an input box for entering and voting on the contributions, and wherein the creative work request comprises voting or polling by the contributor computing devices.
Lorphelin discloses wherein the plurality of contributor computing devices comprise an input box for entering and voting on the contributions, and wherein the creative work request comprises voting or polling by the contributor computing devices (See at least Figs.9-10, Para 0005, Para 0049, Para 0069-0070, and Para 00234 ).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the plurality of contributor computing devices comprise an input box for entering and voting on the contributions, and wherein the creative work request comprises voting or polling by the contributor computing devices, as disclosed by Lorphelin in the system disclosed by D’Amore, for the advantage of providing a creative work contribution system with the ability to increase efficiency and user effectiveness by incorporating a variety of contribution and valuation components (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 2, D’Amore and Lorphelin disclose wherein the creator computing device is a mobile computing device (D’Amore: See at least Para 0034).  
As per Claim 3, D’Amore 
As per Claim 4, D’Amore and Lorphelin disclose wherein the plurality of contributor computing devices are mobile computing devices (D’Amore: See at least Para 0034).
As per Claim 5, D’Amore and Lorphelin disclose wherein a mobile application operates on the plurality of contributor computing devices (D’Amore: See at least Para 0031-0034 and 0075-0081).
As per Claim 6, D’Amore and Lorphelin disclose wherein the mobile application operating on the plurality of contributor computing devices provides a contributor user interface for the contributors to view a creative work and enter a suggestion (D’Amore: See at least Para 0031-0034, 0054-0059, 0075-0081, and 0098-0099).
As per Claim 7, D’Amore and Lorphelin disclose wherein the contributors may browse the creative work requests that are open (D’Amore: See at least Para 0057-0059 and 0094-0095).
As per Claim 8, D’Amore and Lorphelin disclose wherein the user information comprises demographic information of the creator and demographic information of the contributors (D’Amore: See at least Para 0046 and 0054-0064; See also Para 0268).
As per Claim 9, D’Amore and Lorphelin disclose wherein the user information further comprises creator profile information (D’Amore: See at least Para 0102, Member Details).
As per Claim 10, D’Amore and Lorphelin disclose wherein the creator and contributors profile information comprises skill level, rating level and/or activity level of the creator and the contributors (D’Amore: See at least Para 0054-0057 and 0063-0064; See also Para 0102 and 0268).
As per Claim 11, D’Amore and Lorphelin disclose wherein the creator and each of the contributors are located at different locations (D’Amore: See at least Fig.1).  
As per Claim 13, D’Amore and Lorphelin disclose wherein the creative work request comprises a time limit for the creative work request to be open for the contributions (D’Amore: See at least Para 0058-0059 and 0096).
As per Claim 14, D’Amore and Lorphelin 
As per Claim 15, D’Amore and Lorphelin disclose ranking the contributors, wherein the ranking of the contributors is based on an amount of the received contributions that are selected by the creatorPage 3 of 8Appl. No.: 17/192,064Docket No. 01941.0036US02Amendment dated July 28, 2021 and the contributors (D’Amore: See at least Para 0102, Member Details; Para 0252-0257, 0266- 0268, “[0268] In particular embodiments CCE-usable information may, for example, and without limitation, be, any one or combination of the following: (i) information regarding a person's prior collaborative efforts with one or more other persons, including, without limitation, for example, information (such as, but not limited to numerical or other values, ratings, descriptions, comments or valuations from other collaborating users or peers, other persons, communities or the CWCS) regarding a person's contribution share, evaluation of the person's collaboration contribution quantity, quality, style, ease, difficulty, and ability to work effectively with other collaborators, activities by other collaborators, and previously generated Collaboration Compatibility Level data involving or relating directly or indirectly to the person”, CCE - Collaborative Compatibility Engine Usable Data; …(iv) information (such as, but not limited to numerical or other values, ratings, descriptions, comments or valuations from other collaborating users or peers, other persons, communities or the CWCS) regarding a person's abilities, including without limitation, information regarding a person's level of skill, talent and/or artistry, including for example, without limitation, one or more numerical or other values or other ratings by the CWCS, one or more other persons, one or more communities, or one or more other entities;… (xiv) information (such as, but not limited to numerical or other values, ratings, descriptions, comments or valuations from other collaborating users or peers, other persons, communities or the CWCS) about one or more works, including, without limitation, for example, one or more Collaborative Works and/or one or more Collaborative Works in-progress;).Office Action of April 28, 2021
As per Claim 16, D’Amore and Lorphelin disclose wherein the contributors to the creative work request receive a notification showing the ranking of the received contributions (D’Amore: See at least Para 0268 (See above), and 0273, “[0273] In some embodiments, information comprising and/or associated with one or more Collaboration Compatibility Levels generated by the CCE is outputted directly or substantially directly to one or more CWCS users, for example, to the user device 12. In some 
As per Claim 17, D’Amore and Lorphelin disclose wherein the contributors receive reward points (rewarded rights equivalent to claimed reward points) based on the amount of the received contributions that are selected by the creator (Lorphelin: See at least Para 0071-0081)(D’Amore: See at least Para 0032 and Para 0052).

Response to Arguments
Applicant's arguments filed on 2/7/2022, with respect to Claims 1-11 and 13-17, have been considered but are moot based on the new grounds of rejection. The rejection will remain as NON-FINAL, based on the rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 7, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629